Arthur H. Healey, J.,
dissenting. I agree with Justice Parskey that under the second prong of State v. Curcio, 191 Conn. 27, 31, 463 A.2d 566 (1983), “a juvenile defendant does have a right which will be lost irreparably if the trial court’s order granting the motion to transfer is allowed to stand without immediate appel*315late review.” I am also inclined to agree that the majority opinion denigrates two important statutory rights of a juvenile charged with delinquency: the right to a private hearing, General Statutes § 46b-122; and the right, if incarcerated, to be segregated from adult criminals, General Statutes (Rev. to 1981) § 46b-131. The result of the majority opinion, practically speaking, is to nullify these two rights.1 This, I submit, imputes a very strange and unlikely intent to the legislature in prescribing them. The majority’s change in the second prong of Curdo neither affords predicability nor stability to this court’s final judgment jurisprudence in the criminal area. See note, “The Evolving Tests for a Final Judgment in Connecticut Criminal Prosecutions: State v. Longo, ” 16 Conn. L. Rev. 637 (1984). While I fully agree with the majority that the facts, insofar as they are set out, involve charges of a serious crime, that still does not justify employing this hard case to foster bad law, especially in view of the thoughtful statutory scheme embodied in the legislative enactments which form the backdrop of this appeal. The majority opinion makes significant judicial incursions into statutorily-created rights for juveniles.
While I believe that the transfer order is a final judgment within the rationale given by Justice Parskey, I *316write separately because I also deem it to be immediately reviewable for two other reasons. The first are the rationales set out in the dissenting opinions in State v. Longo, 192 Conn. 85, 95, 469 A.2d 1220 (1984), and in State v. Spendolini, 189 Conn. 92, 97, 454 A.2d 720 (1983). Little else need be said for those rationales, however, as they apparently have not fared well in Connecticut final judgment jurisprudence. Nevertheless, it must be recognized that common sense and logic dictate that, with the change from juvenile to adult status in our criminal system in the case now before us, significant statutory rights are truly irretrievably lost.
The second reason is that I believe we should align ourselves with the great number of states that allow direct appeals from orders transferring juvenile matters for criminal proceedings.2 See In re Doe, 86 N.M. 37, 519 P.2d 133 (1974) (which sets out such jurisdictions); see also People of Guam v. Kingsbury, 649 F.2d 740, 742 n.3 (9th Cir. 1981). Moreover, I note that the IJA-ABA Juvenile Justice Standards Project advocates such a pretrial review. See Institute of Judicial Administration and American Bar Association Joint Commission, Juvenile Justice Standards Project: Standards Relating to Transfers Between Courts (1980) § 2.4 and Standards Relating to Appeals and Collateral Review (1980) § 2.1 B.
*317I, too, share the concern of the majority about misuse of the appellate process by parties “ ‘who desire for their own ends to postpone the final determination of the issues.’ ” The majority’s reluctance, however, to extend the “privilege” of an interlocutory appeal beyond the double jeopardy circumstance stems, they say, “principally from [their] concern that to allow such appeals would greatly delay the orderly progress of criminal prosecutions in the trial court . . . . ” This reluctance becomes ominous when they also articulate that the “ ‘overarching principle involved in prosecution of crime is that justice be swift and sure.’ ” I do not quarrel with that statement but I question, as I did in State v. Parker, 194 Conn. 650, 660-65, 485 A.2d 139 (1984), whether the result in this case, while it may be swift and sure, more significantly may not even be “justice.” The majority hesitantly concedes that the “concern for the expeditious disposition of criminal cases has unquestionably resulted in some diminution in the effectiveness of appellate remedies for infringements upon constitutional rights as well as statutory privileges. ” (Emphasis added.) It is plain that in this case we are talking, not about “statutory privileges,” but rather about “statutory rights.” The majority nevertheless admits that a future remand setting aside a conviction of one who is found on appeal to have been entitled to youthful offender or accelerated rehabilitation treatment will affect the rights of this accused. They also admit that later appellate review in such a case “cannot wholly dissipate prior publicity or other harms which would not have been suffered if the erroneous ruling had not occurred.” (Emphasis added.) The justification for this, however, the majority opines, is that “[t]he additional effectiveness of the appellate remedy . . . which might be gained by allowing interlocutory appeals is far outweighed in our judgment by the substantial delay in the resolution of criminal cases which would likely follow.” (Emphasis added.) Going *318on, my colleagues in the majority determine that the “practical considerations” that have led this court to dismiss interlocutory appeals from the denial of youthful offender treatment “apply with virtually equal force” to the transfer of the defendants from the juvenile division to the regular criminal session of the Superior Court. The majority reaches this result although expressing concern about “the consequences of the public trial and incarceration with the general prison population . . . .” They say this even though they admit relevant statutory criteria require the court “to focus directly upon this potential for harm . . . .’’See General Statutes (Rev. to 1981) § 46b-126.
As I noted initially, the underlying crime charged is a serious one and it remains to be evaluated in another forum, but even those circumstances do not, in my opinion, justify denying review now of the statutorily conferred rights involved. I recognize that there is a firm policy, with good reason, against interlocutory or piecemeal appeals in both criminal and civil cases. See, e.g., Abney v. United States, 431 U.S. 651, 656-57, 97 S. Ct. 2034, 52 L. Ed. 2d 651 (1977); State v. Powell, 186 Conn. 547, 551, 442 A.2d 939, cert. denied sub nom. Moeller v. Connecticut, 459 U.S. 838, 103 S. Ct. 85, 74 L. Ed. 2d 80 (1982). Nevertheless, I believe those concerns are outweighed by addressing this matter now before any trial. We are dealing with rights conferred by a thoughtfully considered statutory scheme. We are dealing with a significant change of status, i.e., from juvenile to adult. We are dealing with a matter jurisdictionally distinct from the potential adult criminal proceeding. We are not dealing, as in many interlocutory appeals, with the interruption of a trial in progress. We are not dealing with the panoply of ordinary pretrial interlocutory-review requests. We are dealing with rights, not privileges, that will be irretrievably lost if *319not reviewed now. I regret the step taken by the majority in this opinion and the message which I believe it signals.
Although I dissent and would reach the merits, I conclude, under the circumstances, that I need not discuss them. See State v. Longo, supra, 98.
Accordingly, I dissent.

 In an attempt to suggest that the statutory right to a private hearing under General Statutes § 46b-122 is not really nullified by their opinion, the majority points to General Statutes § 46b-124. While recognizing, as they must, that their position does result in publicity, they nevertheless argue that § 46b-124 by prohibiting disclosure of records and proceedings in juvenile matters does “curtail the additional publicity that a public trial would generate.” Two points should be made to counter this “justification.” First, as one court said: “[I]n common parlance, or in law composition, the word ‘curtail’ has no such meaning as ‘abolish.’ ” State v. Edwards, 207 La. 506, 511, 21 So. 2d 624 (1945). Rather, it means “ ‘to cut off the end, or any part, of; hence to shorten; abridge; diminish; lessen; reduce.’ ” Id. Second, the statutory right to a private hearing in § 46b-122 does not talk at all in terms of relativity, of something is to be diminished, lessened or reduced. It confers a right that is not to be diluted, let alone nullified.


 This transfer order falls squarely within the collateral order exception articulated in Cohen v. Beneficial Loan Corporation, 337 U.S. 541, 69 S. Ct. 1221, 93 L. Ed. 1528 (1949). In Cohen, the United States Supreme Court explicated it thus: “This decision [for which appellate review was sought] appears to fall in that small class which finally determine claims of'right separable from, and collateral to, rights asserted in the action, too important to be denied review and too independent of the cause itself to require that appellate consideration be deferred until the whole case is adjudicated.” Cohen v. Beneficial Loan Corporation, supra, 546. The Cohen “collateral order” rationale has been applied to juveniles in the criminal area. See, e.g., In re John Doe I, 50 Hawaii 537, 444 P.2d 459 (1968); State v. Evangelista, 134 N. J. Super. 64, 338 A.2d 224 (1975); In re Doe II, 86 N.M. 37, 519 P.2d 133 (1974).